United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                      May 20, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________
                                                                                 Charles R. Fulbruge III
                                      No. 05-50100                                       Clerk
                                 _____________________

UNITED STATES OF AMERICA

                          Plaintiff - Appellee
                           v.
ARTURO SALAS-SALAS
                          Defendant - Appellant
                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                           ---------------------
Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

               IT    IS    ORDERED      that    Appellee’s        unopposed        motion        to

vacate the sentence is granted.



       IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand      the     case    to   the    Western       District      of    Texas,      El    Paso

Division for resentencing is granted.



       IT IS FURTHER ORDERED that Appellee’s alternative request

for an extension of time to file the Appellee’s brief 14 days



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
from the denial of Appellee’s motion to vacate and remand is

denied as moot.